DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
The rejection of claims 24 and 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brossay et al. (J. Exp. Med., 1998, 188(8):1521-1528) and Fujii et al. (Journal of Immunological Methods, 2003, 272:147-159) has been withdrawn in view of applicant’s amendments to the claims to recite “dendritic cells”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 

Claims 24, 25 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brossay et al. (J. Exp. Med., 1998, 188(8):1521-1528) and further in view of Fujii et al. (Journal of Immunological Methods, 2003, 272:147-159), Nishimura et al. (International Immunology, 2000, 12(7):987-994) and as evidenced by Stagg et al. (Antigen‐presenting Cells, 2001, Nature Publishing Group, 10.1038/npg.els.0000903).
The claims are directed to a method of analyzing the production ability of a NKT cell-specific substance in NKT cells and/or the proliferative ability of NKT cells in a human subject, which comprises: 
(a) adding CD1d-expressing dendritic cells of a heterologous animal to a peripheral blood sample obtained from the human subject to obtain a mixture, 
(b) cocultivating the mixture to increase the number of the human NKT cells, wherein a proportional relationship between the number of NKT cells before and after the cocultivation is maintained, and 
(c) evaluating the production ability of the NKT cell-specific substance in the NKT cells and/or the proliferation ability of the NKT cell, wherein the amount of the substance in the NKT cells indicates the production ability of the NKT cell-
It is noted that the only active steps of the claimed method are the adding and cocultivating steps.  The evaluating step is a mental step.
Brossay et al. teaches a method for activating human-derived NKT cells by co-culturing human-derived NKT cells with heterologous antigen presenting cells (APC) expressing transfected human CD1d or mouse antigen presenting cells expressing mouse CD1 (mCD1) molecule [adding CD1d-expressing antigen presenting cells of a heterologous animal (mouse) to a fraction of a peripheral blood sample obtained from a subject and cocultivating the mixture].  Brossay et al. also measured the release of IFN-γ (see Figure 2 and Table 2) and IL-4 (data not shown) from human NKT cells exposed to mouse antigen presenting cells expressing mCD1 [measuring the amount of a substance specific to functional NKT cells].  By using this method, they have demonstrated that human NKT can be activated by APCs expressing both human CD1d and the mouse CD1 counter-part.  Both mouse and human CD1 molecules can present α-galactosylceramide (α-GalCer) to NKT cells from either species.  α-galactosylceramide (α-GalCer) is a ligand for both human CD1d (hCD1d) and mouse CD1 (mCD1).  Brossay et al. teaches that α-GalCer can induce a dramatic expansion (i.e., an increase in cell numbers) of human NKT cells, as well as a strong release of cytokines (including INF-γ) in the presence of 
Brossay et al. does not teach i) that the APCs are dendritic cells, or ii) adding the heterologous CD1d expressing APCs to a peripheral blood sample.
i) using dendritic cells
	Brossay et al. teaches using heterologous antigen presenting cells, generally, in the disclosed method.  One of ordinary skill in the art is well aware that APCs include dendritic cells, macrophages, and B lymphocytes.  As evidenced by Stagg et al., the term ‘professional antigen-presenting cells’ is usually used to describe dendritic cells, macrophages and B lymphocytes (see page 1).  Further, the prior art establishes that dendritic cells (DCs) as APCs can be used to activate NKT cells.  For example, Fujii et al. states that monocyte-
	Thus, given the knowledge of one of ordinary skill in the art (APCs include DCs, macrophages and B lymphocytes) and given the teachings of the prior art (Fujii et al. and Nishimura et al.), it would be obvious for one of ordinary skill in the art to use any known APC, in particular dendritic cells, as the APC in the method of Brossay et al.  
ii) adding the heterologous CD1d expressing APCs to a peripheral blood sample
Fujii et al. teaches that α-GalCer-pulsed mature dendritic cells (DCs) strongly activated primary NKT cells in the peripheral blood (see, for example, Figure 5).  Further, because the target cells (NKT cells) are found in peripheral blood, one of ordinary skill in the art would readily recognize that both human peripheral blood and a fraction of human peripheral blood can be used as long as the human peripheral blood sample and the fraction of human peripheral blood both contain the target human NKT cells.

	Because the method steps of Brossay et al. are the same as the claimed method, the method of Brossay et al. will also i) analyze the production ability of a NKT cell-specific substance in NKT cells and/or the proliferative ability of NKT cells, and ii) maintain the proportional relationship between the number of NKT cells before and after the cultivation.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claims 26, 27 and 33, which recite the limitation “wherein autologous antigen presenting cells have been removed from the peripheral blood sample prior to adding the CD1d-expressing dendritic cells of the heterologous animal to the peripheral blood sample” are free of the prior art and allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nicole Kinsey White/Primary Examiner, Art Unit 1648